Andrews, Chief Judge,
dissenting.
A review of the facts set forth in Aggeles v. Theater of the Stars, 227 Ga. App. 227 (488 SE2d 724) (1997) demonstrates that our prior decision affirming the grant of summary judgment to Theater of the Stars was correct, and that the Supreme Court’s decision in Robinson v. Kroger Co., 268 Ga. 735 (493 SE2d 403) (1997) supports this conclusion.
Aggeles fell as she was descending the staircase in the lobby of the Fox Theater in Atlanta. Aggeles, 227 Ga. App. at 227-228. She claimed the handrail she was using on the staircase was constructed in such a manner that it posed an unreasonable risk of harm to her and caused her fall. Id. at 227-229. Specifically, she pointed to the fact that the outside handrail she was using to descend the staircase did not extend all the way to the bottom of the staircase — it ended five steps before the bottom. Id. We pointed out in our previous decision that, only moments prior to descending the staircase, Aggeles had successfully ascended the staircase using the outside handrail on the opposite side of the staircase which was constructed in the exact manner as its counterpart and which also ended five steps before the bottom of the staircase. Id. at 227, 229. We also pointed out that Aggeles testified by deposition that “she had no problem seeing as she ascended the stairs and that the lighting as she descended the stairs was no different than the lighting as she walked up the stairs.” Id. at 227. There was also a handrail down the center of the staircase which was available to Aggeles and which extended all the way to the bottom step. Id. at 229. There was no evidence that anyone had previously fallen on the staircase because of any alleged defect in the handrails. Id. at 228. Furthermore, it was undisputed that the Fox Theater is a historic landmark building and that, as part of the preservation of the theater as a historic landmark, the staircase at issue was required under federal historic preservation guidelines established by the Secretary of the Interior to be preserved in its original form without outside handrails for the bottom five steps, despite the fact that this did not comply with the Standard Building Code. Id. at 228. Accordingly, we concluded in our prior decision that the undisputed evidence established that the theater’s status as a historic landmark exempted it from the Standard Building Code regulations. Id. at 228.
The Supreme Court reiterated in Robinson v. Kroger Co. that “[w]hile not an insurer of the invitee’s safety, the owner/occupier is required to exercise ordinary care to protect the invitee from unreasonable risks of harm of which the owner/occupier has superior *61knowledge.” Id. at 740. It is undisputed that the staircase in the Fox Theater and the handrails on it were in the exact historical condition required by the federal historical preservation guidelines. This included the preservation of the clearly visible center handrail on the staircase extending all the way down to the bottom step, which was available for use by Aggeles. Under these circumstances, the staircase did not present an unreasonable risk of harm to invitees, nor was the Theater of the Stars negligent in maintaining the premises in its historically preserved condition in accordance with federal standards. To hold otherwise would make the Theater of the Stars an insurer of Aggeles’ safety in violation of the express holding of Robinson v. Kroger Co.
In our prior decision, we discussed the fact that the stairs at issue were maintained in compliance with federally imposed standards for historic landmark buildings. Aggeles, 227 Ga. App. at 228-229. Based on this fact and undisputed evidence that Aggeles could have used the center handrail extending to the bottom of the staircase, we concluded that Aggeles could not recover. Id. at 228-229. Despite the Supreme Court’s clear mandate that we reconsider our prior decision in light of Robinson v. Kroger Co., the majority opinion now reverses our prior decision without mentioning these facts and without making any attempt to reconsider our prior conclusion on these facts in light of Robinson v. Kroger Co.
The facts also show another reason supporting the grant of summary judgment to the Theater of the Stars: (1) the handrail at issue was a visible, static condition, (2) Aggeles used the opposite handrail while successfully ascending the staircase only moments before she used the identical outside handrail on the other side of the staircase and fell while descending, and (3) the lighting was adequate for Aggeles to see the handrail ascending and descending.
This Court has reviewed similar facts after the Supreme Court’s decision in Robinson v. Kroger Co. and concluded that summary judgment in favor of the proprietor was demanded. “When a person has successfully negotiated an alleged dangerous condition on a previous occasion, that person is presumed to have knowledge of it and cannot recover for a subsequent injury resulting therefrom. In cases where this rule has been applied, . . . the defect causing the fall invariably has been a static condition readily discernible to a person exercising reasonable care for his own safety.” (Citations and punctuation omitted.) Anderson v. Reynolds, 232 Ga. App. 868, 870 (502 SE2d 782) (1998); Pierce v. Wendy’s Intl., 233 Ga. App. 227 (504 SE2d 14) (1998); Ray v. Restaurant Mgmt. Svcs., 230 Ga. App. 145, 146 (495 SE2d 613) (1998). Under Robinson v. Kroger Co., a plaintiff invitee must still prove that she “lacked knowledge of the hazard despite the exercise of ordinary care due to actions or conditions within the control of the *62owner/occupier.” Id. at 748-749. Accordingly, the true ground of liability in a slip and fall action remains the owner/occupier’s superior knowledge of the hazard that was the proximate cause of the invitee’s slip and fall. McCoy v. West Building Materials &c., 232 Ga. App. 620, 621 (502 SE2d 559) (1998); Anderson, 232 Ga. App. at 869; Denham v. Young Men’s Christian Assn. &c., 231 Ga. App. 197, 199 (499 SE2d 94) (1998). Because the facts plainly demonstrate that Aggeles had knowledge of the alleged dangerous condition and exposed herself to it, she cannot recover. Robinson v. Kroger Co., 268 Ga. at 739-741, 748-749.
Decided October 15, 1998
Reconsideration denied November 2, 1998.
Wheeler & Watson, David K. Wheeler, James A. Watson, for appellant.
Gorby & Reeves, Michael J. Gorby, Gray & Hedrick, Amanda H. Burri, for appellees.
I am authorized to state that Judge Beasley and Judge Ruffin join in this dissent.